Title: To John Adams from Ward Nicholas Boylston, 14 June 1823
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear Cousin
					Princeton June 14th 1823
				
				I wrote you, for it was out of my power to see you before I left Roxbury for this place, and afterwards found my intentions of sending you some of that species of Fish you say, you are most fond of—and are only caught at one particular season—had been so far fullfilld as to be put into the Hands of a person who faithfully promised you should have them the day they were caught—I hope he strictly complied wth his promise & you rec’d them.Not having the happiness of hearing from you since—I have continued in great anxiety—lest sickness should have prevented—or any other Cause shd have deprived me of that comfort—And now by way of removeing me apprehension, beg to enquire if, you are as well as when we last met. And at the same time to express my ardent hope, that you may be able to keep the Promise you so kindly gave of seeing you here this summer—& when will depend on yourself—we, that is Mrs B and myself—are counting upon every past day of receiveing some assurance from you, when we may expect that Happiness—you know not how much you will bestow upon us by your visit—and persuaded as I am, that the Journey & change of air will benefit you, I have a double motive in resort impatiently & ardently pressing it.With our Regards to Mr. & mrs. Adams, & Miss Smith & your Grand Children, & Mrs Boylstons affectionate Regards to you / I am / My Dear Cousin / Most affectionately yr. obliged
				
					Ward Nichs Boylston—
				
				
					Sunday Evga Respectable Farmer & near neighbour, by the name of Dane calld on me, a few weeks, & ask me if he should name his only Son—John Adams, that you would think he had been too presumeing—I replied I thot not—out of respect to your—he was this day Christian by that Name—you are not likely to be without name in this place, or in many other towns in this County—
				
			